PER CURIAM.
This is an appeal from a final order of the Martin County Circuit Court, summarily denying Calvin Jackson’s rule 3.850 motion for post conviction relief. We affirm without prejudice to Jackson’s right to file a rule 3.800(a) motion raising his *38Hale1 challenge if he can demonstrate in that motion that he is entitled to relief without the need for an evidentiary hearing and that entitlement is clear on the face of the record. See Jones v. State, 894 So.2d 1070 (Fla. 4th DCA 2005); Nelson v. State, 855 So.2d 132 (Fla. 4th DCA 2003).
STEVENSON, C.J., KLEIN and TAYLOR, JJ., concur.

. Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, 513 U.S. 909, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994).